 

Exhibit 10.2

HEWLETT-PACKARD COMPANY
EXCESS BENEFIT RETIREMENT PLAN

Amended and restated as of January 1, 2006

1.             Establishment and Purpose of Plan

The Hewlett-Packard Company Excess Benefit Retirement Plan was originally
established effective November 1, 1983. The purpose of the Plan is to provide
supplemental retirement benefits to certain employees that are not able to be
provided under the Hewlett-Packard Company Deferred Profit Sharing Plan (“DPSP”)
and/or the Hewlett-Packard Company Retirement Plan (“RP”) due to the limits
imposed by Section 415 and Section 401(a)(17) of the Internal Revenue Code of
1986, as amended (the “Code”). The Plan is intended to be unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees, within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan was last restated effective
January 1, 2005 to comply with the requirements of Section 409A of the Code, and
is again amended and restated effective January 1, 2006.

2.             Definitions

The capitalized terms used in the Plan but not defined here are defined as under
the DPSP or the RP.

(a)           “Committee” means the HR and Compensation Committee of the HP
Board of Directors.

(b)           “DPSP Account” means the separate account established for each
Participant under the DPSP to which has been allocated that Participant’s DPSP
Contributions, including Company Contributions, Separation Contributions and
Forfeitures for any Plan Year ending on or before October 31, 1993.

(c)           “EBP Account” shall mean the Account established on behalf of a
Participant to which shall be credited with EBP Benefit, net of withholdings and
other deductions.

(d)           “EDCP” means the Hewlett-Packard Company 2005 Executive Deferred
Compensation Plan.

(e)           “HP” means the Hewlett-Packard Company or any successor
corporation or other entity.

(f)            “Key Employee” means a Participant who is treated as a “specified
employee” under Section 409A of the Code. For any calendar year, the Key
Employee status of a Participant shall be determined during the 12-month period
ending on the September 30 immediately before the beginning of such calendar
year (except that December 31 shall be substituted for September 30, when and if
applicable guidance permits use of a determination date immediately preceding
the applicable plan year).

(g)           “Participant” means an individual meeting the requirements of
Section 3(a).

(h)           “Plan” means the Hewlett-Packard Company Excess Benefit Retirement
Plan, as it may be amended from time to time.

(i)            “Plan Committee” means the committee to which the Committee
delegates certain authority for various HP compensation and benefit matters.


--------------------------------------------------------------------------------




 

(j)            “RP Benefit” shall mean the benefit due to a Participant as
determined under the RP.

(k)           “Termination” means a Participant’s “separation from service,” as
defined under Section 409A of the Code, with respect to all members of the
Affiliated Group that includes HP.

3.             Participation

(a)           General Rule.  Any individual who is a participant in the DPSP
and/or the RP and who is unable to receive the full contributions or benefits
otherwise provided under those plans by reason of the limitations of Section 415
and Section 401(a)(17) of the Code shall be a Participant in this Plan.

(b)           Termination of Participation. On and before December 31, 2006, an
individual shall cease to be a Participant in this Plan when all amounts have
been paid to him or her under the terms of this Plan. Effective January 1, 2007,
an individual shall cease to be a Participant in this Plan on the day his or her
EBP Account is established and transferred from this Plan to the EDCP, in
accordance with Section 4 below. Participation may terminate also for an
individual who is an active employee of HP but is no longer entitled to a
benefit under this Plan as a result of an increase in the Section 415 or Section
401(a)(17) limitations of the Code.

4.             Excess Benefit

(a)           Calculation of EBP Benefit.  A benefit, called an EBP Benefit,
shall be calculated for each Participant following his or her Termination and
shall equal:

(i)                                     The greater of (A) the RP Benefit or (B)
the DPSP Account, the Participant would be entitled to if the limits of
Section 415 and Section 401(a)(17) of the Code did not apply (and each expressed
as a single life annuity commencing at age 65), minus

(ii)                                  The RP Benefit actually payable to the
Participant (expressed as a single life annuity commencing at age 65).

In each case, the EBP Benefit shall be determined as soon as practicable after a
Participant’s Termination and as of the date when all elements of compensation
and service have been determined and provided to the recordkeeper. Thereafter,
the EBP Benefit shall be converted to a lump sum equivalent, using the same
actuarial factors that are used to convert an RP benefit from an annuity to a
lump sum.

(b)           Deductions from EBP Benefit. The EBP Benefit lump sum shall be
reduced by applicable state or federal withholding requirements and to cover any
taxes associated with such withholdings, each determined by HP (or its designee)
in its discretion, provided such withholding shall be no less than the minimum
required by law. The EBP Benefit, net of such deductions, shall be credited to
an EBP Account on behalf of such Participant.

(c)           Benefit Amount upon Death of Participant. Upon the death of a
Participant who dies before his or her Termination, the EBP Benefit shall be
determined as if the Survivor or Termination Benefit determined under the RP
were payable at 100% instead of 50% of the Actuarial Equivalent benefit,
although nothing in this Section is intended to increase to 100% the Survivor or
Termination Benefit payable under the RP, or to pay the difference between a 50%
and 100% Survivor or Termination Benefit under the RP from this Plan.

(d)           Transfer of EBP Account to EDCP. EBP Accounts maintained under
this Plan for any Participant as of December 31, 2006 shall be transferred from
this Plan to the EDCP, effective January 1,

2


--------------------------------------------------------------------------------




 

2007, and shall thereafter be a benefit payable only from the EDCP. Effective
for Terminations occurring (and Accounts established) on and after January 1,
2007, any EBP Account established following a Participant’s Termination shall be
transferred from this Plan to the EDCP as soon as administratively practicable
after establishment of the Account, and thereafter shall not be a benefit
payable from this Plan, but shall instead be a benefit payable only from the
EDCP.

(d)           Crediting of Earnings. From June 1, 2000 through December 31,
2006, each EBP Account maintained under this Plan shall be credited with
earnings, including gains and losses, as if invested in the DPSP.

Effective January 1, 2007, following the establishment and transfer of an EBP
Account from this Plan to the EDCP, such Account shall be credited with
earnings, including gains and losses, as if invested in one or more of the
investment options available under the EDCP as selected by the Participant under
EDCP procedures. A Participant who fails to make an investment election with
respect to his or her Account shall be deemed to have elected investment of the
entire Account in the Stable Value Fund.

5.             Time and Form of Distribution of EBP Accounts from the EDCP.

(a)           General Rule. For Terminations occurring on and after January 1,
2006, and except for Key Employees or as may be otherwise elected under the
remainder of this section, a Participant’s EBP Account shall be distributed to
him or her from the EDCP in a single lump sum in January of the year following
his or her Termination.

(b)           Delayed Distribution to Key Employees. If payment under Section
5(a) would result in a distribution to a Key Employee within six months after
such Termination, payment shall instead be made from the EDCP in the seventh
month following such Termination (unless an election to defer payment has
previously been filed by the Key Employee in accordance with the terms of the
Plan).

(c)           Deferral of EBP Accounts. On and after January 1, 2006, a
Participant may elect to defer receipt of his or her Account from the EDCP under
procedures established by HP from time to time. All deferrals shall be governed
by the terms of this Plan. Deferral elections made by Participants shall be
honored if, as of the date of the Participant’s Termination (i) the Participant
is age 55 or older, (ii) the value of the Participant’s EBP Account is $150,000
or more at the time the Account is established, and (iii) the Participant’s
deferral election was made no later than December 31 of the year preceding the
year of his or her Termination.

(d)           Period of Deferral and Form of Payment. Any election to defer
receipt of an EBP Account shall provide for a deferral period of no less than
five years from the date that the distribution of the EBP Account would have
been made in the absence of such a deferral, and shall specify whether payment
is to be made in a lump sum or 10-year installments. In the case of
installments, the amount of each annual installment shall be determined by
dividing the unpaid balance as of the last day of the prior Plan Year by the
number of annual payments remaining to be made.

(e)           Distribution upon the Death of a Participant. Notwithstanding any
election made by a Participant or any other term of this Plan or the EDCP, upon
the death of a Participant prior to distribution of all amounts from his or her
EBP Account, all remaining amounts in such Account (including, without
limitation, any unpaid installments) shall be distributed to the Participant’s
Beneficiary in a single lump sum in January of the year following such death.

(f)            Transition Rule for Pre-2005 Terminations. Each Participant with
a Termination date on or before December 31, 2004 shall have an EBP Account
established for him or her as soon as

3


--------------------------------------------------------------------------------




 

practicable, if one has not already been established. Such Account shall be
established as if such Participant commenced receipt of his DPSP and/or RP
benefits as of February 1, 2006, and interest shall be credited to such Account
on and after that date.

For Participants with a Termination date on or before December 31, 2004 who will
not attain age 55 on or before December 31, 2006, or whose EBP Account was less
than $150,000 at the time of establishment, the EBP Account shall be paid in a
lump sum in January of 2007. All other such Participants may make an election
during the 2006 calendar year, at a time and in accordance with procedures
established by HP, to defer the receipt of amounts in their EBP Accounts to a
time that is no earlier than January 2008, and no later than the January of the
year following the year in which the Participant attains age 70-1/2 (or January
2008, for Participant over age 70-1/2 as of that date). An election made under
this subsection shall specify whether payment is to be made in the form of a
lump sum or installments over a period of two to 10 years. If no election is
made during this 2006 election period, payment shall be made in a lump sum in
January of 2008.

For Participants with a Termination date on or before December 31, 2004 who are
due to receive installment payments from an EBP Account in 2007, no such
payments shall be made in 2007 (except that a Participant who is due to receive
his or her last installment in 2007 shall receive such installment and shall not
be eligible to receive or defer any further amounts). If elected, installment
payments may again commence in January 2008.

(g)           Transition Rule for Terminations during 2005. A Participant with a
Termination date during the 2005 calendar year with an Excess Benefit Account in
excess of $150,000 and who will attain age 55 on or before December 31, 2005 may
make an election in 2005, in accordance with procedures established by HP,
(i) to receive a lump sum payment of his or her Excess Benefit Account on or
before December 31, 2005, or (ii) to defer payment of his or her Excess Benefit
Account, for receipt no earlier than January 2007. If a deferral election is
made, such election shall specify whether payment is to be made in the form of a
lump sum or 10-year installments. If no election is made during this 2005
election period, payment shall be made in a lump sum in January of 2007. A
Participant who did not elect to commence his or her RP benefit during 2005
shall have an Excess Benefit Account established as of the date of his or her
termination, for disposition according to this paragraph.

(h)           Transition Rule for Elections Made by Active Employees during
2005. A Participant who is an active employee of HP as of December 31, 2005 may
make an election on or before December 31, 2005 for distribution of his or her
EBP Account as of a date certain, regardless of whether or not such Participant
has incurred a Termination. Such date certain shall be no earlier than January
of 2007, and payment shall be made pursuant to such election regardless of
whether or not the Participant has incurred a Termination as of such date. Any
such election shall specify whether payment is to be made in the form of a lump
sum or 10-year installments. In the event that such electing Participant has not
incurred a Termination as of the time when payment is due, the amount due from
this Plan shall be calculated under Section 4 as if the Participant had a
Termination as of the last day of the month preceding the month in which payment
is to be made. If the Participant continues to be an active employee of HP
thereafter, any EBP Benefit due upon the Participant’s Termination shall be
reduced by the actuarial equivalent of the amount previously distributed.

(j)            Effect of Taxation. If the Internal Revenue Service or a court of
competent jurisdiction determines that the Plan benefits are includible in the
gross income of a Participant under Code Section 409A prior to actual receipt of
the benefits, HP shall immediately distribute the benefits found to be so
includible to the Participant.

4


--------------------------------------------------------------------------------




 

6.             Funding Policy and Method

This Plan shall be unfunded within the meaning of Section 201(2) of ERISA. HP
may establish a rabbi trust to support payment of its liabilities under this
Plan but is not required to do so. Once an Excess Benefit Account is transferred
from this Plan to the EDCP, such Account shall represent a liability of the EDCP
and not of this Plan.

7.             Administration

The Plan Committee shall be responsible for the operation and administration of
the Plan and for carrying out the provisions hereof. The Plan Committee shall
have the full authority and discretion to make, amend, interpret, and enforce
all appropriate rules and regulations for the administration of this Plan and
decide or resolve any and all questions, including interpretations of this Plan,
as may arise in connection with this Plan. Any such action taken by the Plan
Committee shall be final and conclusive on any party. The Plan Committee’s prior
exercise of discretionary authority shall not obligate it to exercise its
authority in a like fashion thereafter. The Plan Committee shall be entitled to
rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by HP with respect to the Plan. The Plan Committee
may, from time to time, delegate to others, including employees of HP, such
administrative duties as it sees fit.

8.             Claims and Appeals

(a)           Payment of Benefits. The payment of benefits due under the Plan
shall be made at such times and in such amounts as provided for under the terms
of the Plan, and in accordance with any deferral elections that are determined
to be valid under the terms of the Plan. Each Participant and Beneficiary shall
be obligated to keep HP informed as to his or her current address so that
payments may be made as required. The mailing of a payment to the last known
mailing address of a Participant or Beneficiary shall be deemed full payment of
the amount so mailed.

(b)           Denial of Claim. A Participant or his authorized representative
who believes that he or she is due a benefit that has not been paid may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Plan Committee at such address as may be specified from time to time. If the
claim is denied, a written notice will be furnished to the claimant within
90 days after the date the claim was received. If circumstances require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period.

(c)           Reasons for Denial. A denial or partial denial of a claim will
clearly set forth:

(i)            the specific reason or reasons for the denial;

(ii)           specific reference to pertinent Plan provisions on which the
denial is based;

(iii)                               a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

(iv)                              an explanation of the procedure for review of
the denied or partially denied claim set forth below, including the claimant’s
right to bring a civil action under ERISA section 502(a) following an adverse
benefit determination on review.

5


--------------------------------------------------------------------------------




 

(d)           Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative may request a full and fair
review of the denied claim by filing a written notice of appeal with the
Committee. Any such appeal must be received by the Committee within 60 days of
the date that the notice of the denied claim was received. A claimant or the
claimant’s authorized representative will have, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing, except for privileged or confidential documentation.
The review will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

(e)           Decision Upon Review. The Committee will provide a written
decision on review. If the claim is denied on review, the decision shall set
forth:

(i)                                     the specific reason or reasons for the
adverse determination;

(ii)                                  specific reference to pertinent Plan
provisions on which the adverse determination is based;

(iii)                               a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and

(iv)                            a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring a civil action under ERISA section 502(a).

A decision will be rendered at the next regularly-scheduled meeting of the
Committee, unless the appeal is received within 30 days of the next meeting, in
which case, a decision may be rendered no later than the next following
regularly-scheduled meeting of the Committee.

(f)            Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Plan must be brought by the claimant no later than one year following a final
decision on the claim for benefits. Notwithstanding the foregoing, in no event
may a claimant initiate suit or legal action more than two years after the facts
giving rise to the action occurred. The foregoing limitations on suits or legal
actions for benefits will apply in any forum where a claimant initiates such
suit or legal action.

6


--------------------------------------------------------------------------------




 

9.             Amendment and Termination of the Plan

HP reserves the right to amend or terminate the Plan at any time by resolution
of the Committee. Any amendment or termination of the Plan will not affect the
entitlement of any Participant who terminates employment before the amendment or
termination. All benefits to which any Participant may be entitled shall be
determined under the Plan as in effect at the time the Participant terminates
employment and, except as to the method or rate at which investment earnings
shall be credited to EBP Accounts, calculation of the EBP Benefit shall not be
affected by any subsequent change in the provisions of the Plan. Participants
will be given notice prior to the discontinuance of the Plan or reduction of any
benefits provided by the Plan.

10.           General Provisions

(a)           Rights Unsecured. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of HP, and neither the Participant nor his Beneficiary shall have any
preferred rights in or against any amount credited to any EBP Account under this
Plan, the EDCP, or any other assets of HP. The Plan at all times shall be
considered entirely unfunded for tax purposes. Any funds set aside by HP for the
purpose of meetings its obligations under the Plan, including any amounts held
by a trustee, shall continue for all purposes to be part of the general assets
of HP and shall be available to its general creditors in the event of HP’s
bankruptcy or insolvency. HP’s obligation under this Plan shall be that of an
unfunded and unsecured promise to pay money in the future.

(b)           Choice of Law. To the extent not preempted by federal law, this
Plan shall be interpreted and construed in accordance with the law of the State
of Delaware.

(c)           Assignment. The benefit payable under this Plan shall not be
subject to assignment or alienation, and any attempt to do so shall be void.

(d)           Competency to Handle Benefits. If, in the opinion of the Plan
Committee, any person becomes unable to properly handle any property
distributable to such person under the Plan, the Plan Committee may make any
reasonable arrangement for the distribution of Plan benefits on such person’s
behalf as it deems appropriate. Any payment made under the preceding sentence
will release HP from all further liability to the extent of the payment made.

(e)           Interpretation and Severability of Provisions. The Plan is
intended to comply with Code Section 409A and guidance issued thereunder, and
notwithstanding any other provision of this Plan, the Plan shall be interpreted
and administered accordingly. If any provision of the Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

(f)            Tax Withholding. Any amount may be withheld from any EBP Benefit
or Account or any other payment otherwise due under this Plan, if determined by
HP (or its designee) necessary or appropriate to comply with any Federal or
state income, withholding or similar requirement of law.

(g)           No Employment Rights. Nothing in the Plan, nor any action of the
Committee, the Plan Committee or HP pursuant to the Plan, shall give any person
any right to remain in the employ of HP or affect the right of HP to terminate a
person’s employment at any time, with or without cause.

7


--------------------------------------------------------------------------------




 

(h)           Determination of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries in accordance with procedures established by HP,
and only a Beneficiary designation submitted in accordance with such procedures
and received by HP before the death of the Participant shall be a valid
Beneficiary designation. If there is no valid Beneficiary designation on file at
the time of the Participant’s death, payment of his or her EBP Account shall be
distributed as follows: (i) to the Participant’s spouse; (ii) if no spouse is
living at the time of such payment, then the Participant’s living children, in
equal shares; (iii) if neither a spouse nor children are living, then the
Participant’s living parents, in equal shares; (iv) if neither spouse, nor
children, nor parents are living, then the Participant’s living brothers and
sisters, in equal shares; (v) if none of the individuals described in (i)
through (iv) are living, to the Participant’s estate. A Participant’s domestic
partner shall be considered his or her spouse for purposes of this paragraph. HP
shall determine a person’s status as a domestic partner in a uniform and
nondiscriminatory manner. Such a determination shall be binding and conclusive
on all parties.

(i)            Domestic Relations Orders. Notwithstanding any other provision of
the Plan, all or a portion of a Participant’s EBP Benefit or Account may be paid
to another person as specified in a domestic relations order that HP determines
is qualified (a “Qualified Domestic Relations Order”). For this purpose, a
Qualified Domestic Relations Order means a judgment, decree, or order (including
the approval of a settlement agreement) that:

(i)            is issued pursuant to a State’s domestic relations law;

(ii)                                  relates to the provision of child support,
alimony payments or marital property rights to a spouse, former spouse, child or
other dependent of the Participant;

(iii)                               creates or recognizes the right of a spouse,
former spouse, child or other dependent of the Participant to receive all or a
portion of the Participant’s benefits under the Plan;

(iv)                              provides for payment in an immediate lump sum
as soon as practicable after HP determines that a Qualified Domestic Relations
Order exists; and

(v)                                 meets such other requirements established by
HP.

HP shall determine whether any document received by it is a Qualified Domestic
Relations Order. In making this determination, HP may consider the rules
applicable to “domestic relations orders” under Code section 414(p) and ERISA
section 206(d), and such other rules and procedures as it deems relevant. If an
order is determined to be a Qualified Domestic Relations Order, the amount to
which the other person is entitled under the Order shall be paid in a single
lump-sum payment as soon as practicable after such determination.

IN WITNESS WHEREOF, Hewlett-Packard Company has caused this restatement of the
Hewlett-Packard Company Excess Benefit Retirement Plan to be executed this 21st
day of September, 2006, effective as of January 1, 2006.

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

 

 

By:

/s/ LAWRENCE T. BABBIO, JR.

 

 

 

Lawrence T. Babbio, Jr.

 

 

 

Chair, HR and Compensation Committee

 

 

8


--------------------------------------------------------------------------------